Citation Nr: 0802684	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  99-22341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals, thoracic 
spine injury.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 until 
December 1991.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2005 rating decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  




FINDING OF FACT

The veteran's residuals, thoracic spine injury, were not 
incurred in or aggravated by active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals, thoracic spine injury, have not been met. 38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided in April 2006 
addressing the rating criteria and effective date provisions 
was provided after the initial adjudication of the claim, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and identified private treatment records.  
The veteran submitted records and statements and was provided 
an opportunity to set forth his contentions during a June 
2006 hearing before a Veterans Law Judge.  The record 
indicates that the veteran failed to appear for his hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The appellant was also afforded a VA medical examination in 
January 2007, but failed to report for it.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. 38 C.F.R. § 3.655(b).

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection Claim

The veteran seeks service connection for a back disorder, 
specifically residuals, thoracic spine injury, essentially 
claiming that the residuals developed while he was in 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is against the claim and the appeal 
will be denied.  Specifically, although the veteran is shown 
to have a back disorder, there is no competent evidence 
linking the disorder to any incident of his service.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). That an 
injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran essentially contends that his back disorder 
developed in service.  In a March 2001 private medical record 
from Charity Hospital, he reported that he had injured his 
back in service in a "lifting accident" in 1989 and after 
an accident in an armored personnel vehicle that resulted in 
his being hit with loose "ammo cans." 

The veteran's service medical records indicate he did not 
have a back disorder prior to service.  In October 1988, 
however, he received treatment for middle back pain, after 
lifting heavy boxes and was found to have an acute and 
transitory, possible medial back muscle strain.  The service 
records contain no other complaints of or treatment for a 
back disorder.  The veteran waived having a separation 
medical examination.  

The veteran was provided a general medical VA examination in 
April 1995, which is the first medical record associated with 
the claims file to reference a back disorder following 
service.  The veteran reported upper back pain since 1989, 
and the examiner diagnosed him with chronic upper back pain, 
but did not provide an opinion as to the nature and etiology 
of any back disorder.

The veteran's medical records indicate treatment for back 
pain after 1995.  A February 2001, private MRI report found 
him to have degenerative disc disease at the T7-9 level; 
however, a September 2001 MRI report from his private 
physician, Dr. D.A.,  found no compromise of the thoracic 
spine.  A November 2002 private MRI report for the veteran 
physician, Dr. D.K., found no evidence of an acute traumatic 
injury to the bony structures of the thoracic spine.  A 
November 2002 private MRI report for Dr. M.T., however, did 
find some minimal cord deformity without spinal stenosis at 
T7-8.  The veteran was later found to have a protruding disc 
at T7-8 and a discectomy was performed in June 2003.

A VA examination regarding a separate, cervical spine claim 
was provided to the veteran in May 2004.  Based on the 
veteran's description of his armored personnel vehicle 
accident, the examiner found it unlikely that the veteran 
could have had significant trauma to the cervical area as 
described and not have required treatment shortly after the 
accident.  With respect to the thoracic spine, a VA 
examination was scheduled but the veteran failed to report.  
The examination was to include an opinion with respect to the 
etiology of his thoracic spine disorder.  As the veteran 
failed to report to the examination, the Board is forced to 
adjudicate the claim based on the evidence of record.

The only evidence in support of the veteran's claim is his 
statements and the statements of his family members to the 
effect that his thoracic back disorder is due to his service.  
Although the veteran and his family members can provide 
testimony as to their own experiences and observations, the 
factual question of if the veteran's residuals, thoracic 
spine injury, can be attributed to his in-service experiences 
and injuries is a medical question, requiring a medical 
expert.  They are not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  "Competent medical evidence" is evidence that is 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).   

Although the evidence indicates that the veteran currently 
has a thoracic back disorder, there is no competent medical 
evidence indicating that it is related to his service.  As 
the preponderance of the evidence is against the claim, the 
benefit of 


the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for residuals, thoracic spine injury is denied. 


ORDER

Service connection for residuals, thoracic spine injury is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


